         Case 1:20-cv-00407-RAH-CSC Document 30 Filed 05/12/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

RAYMOND MATHIS,                                  )
                                                 )
            Plaintiff,                           )
                                                 )
    v.                                           )    CIVIL ACTION NO. 1:20-CV-407-RAH
                                                 )
                                                 )
DONALD VALENZA, et al.,                          )
                                                 )
            Defendants.                          )

                                             ORDER

          On April 21, 2021, the Magistrate Judge entered a Recommendation (Doc. 29) to which

 no timely objections have been filed. After an independent review of the file and upon

 consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for Plaintiff’s failure to comply with an

order of this court.

         A separate Final Judgment will be entered.

         DONE, on this the 12th day of May, 2021.


                                             /s/ R. Austin Huffaker, Jr.
                                      R. AUSTIN HUFFAKER, JR.
                                      UNITED STATES DISTRICT JUDGE
